In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Silber, J.), dated January 11, 2007, which denied his objections to an order of the same court (LaFreniere, S.M.), dated June 15, 2006, which, after a hearing, directed him, inter alia, to pay child support in the sum of $321.25 month.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to the order dated June 15, 2006. Since the father presented insufficient evidence to determine his gross income, the Support Magistrate properly awarded child support based on the “needs” and “standard of living” of the child (Domestic Relations Law § 240 [1-b] [k]; see Amsellem v Amsellem, 15 AD3d 510, 511 [2005]; Mayer v Mayer, 291 AD2d 384, 385 [2002]). Prudenti, P.J., Santucci, Fisher and Angiolillo, JJ., concur.